     Case 2:20-cv-00113-JAM-CKD Document 33 Filed 09/24/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                     EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO

10   JAMES FRAZIER RICHARDSON,                    Case No.: 2:20-CV-00113-JAM-CKD PS
11                         Plaintiff,             Complaint Filed: September 30, 2019
                                                  FAC Filed: December 6, 2019
12          v.
                                                  ORDER ON JOINT NOTICE OF
13   COUNTY OF SHASTA, WILLIAM S.                 CONDITIONAL SETTLEMENT AND
     BATEMAN, et al.,                             REQUEST TO VACATE SEPTEMBER 30,
14                                                2020 HEARING ON DEFENDANTS’ MOTION
                           Defendants.            FOR ATTORNEYS’ FEES
15

16

17

18          The parties have advised the court of a conditional settlement. Accordingly, pursuant to
19   the parties’ request, the Court hereby vacates the September 30, 2020 hearing on defendants’
20   Motion for Attorneys’ Fees and all related dates and continues the hearing to December 9, 2020.
21
     Dated: September 24, 2020
22                                                  _____________________________________
23                                                  CAROLYN K. DELANEY
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                     1
